DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,722,560. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are an obvious broadening of the scope of the claims, by broadening introducing an embryo to “preparation for insemination”  because the embryo inherently includes insemination.
	Claim 1 - see claim 1.
Claim 2 - see claim 1.
Claim 3 - see claim 8.
Claim 9 - the pharmaceutical is in a “matrix” form see claim 1.
Claim 10 - see “matrix” in claim 1.

Claim 4  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,722,560(hereinafter 560) in view of 11,382,959(, hereinafter 959, see claim 9). 
Claim 4 - 560 teaches a method as claimed but does not teach delivery with a catheter.  959 teaches a similar method using a catheter for delivery, see claim 9.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use a catheter for delivering the therapeutic material in the method of 560 as taught by claim 9 of 959 as the use of a known delivery method for one that is not set forth. 

Claims 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,722,560 in view of 2009/0208977(Hudson et al, hereinafter Hudson). 
Claims 5-8 - see claim 1 of 560, but the claimed method sets forth treatment of a mammal and does not provide a list of the specific mammals for the method.  
Hudson sets forth a method for artificial insemination of a mammal and sets forth a list of mammals in which the method may be used, see paragraph [0043].  The list of mammals include humans, cow, dog and rodents. 
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the claimed method of 560 in any of the mammals listed in Hudson as an ordinary design expedient to one of ordinary skill in the medical arts by selecting any of a known list of mammals as set forth in Hudson.

Claims 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,722,560 in view of 5,632,995(Wade et al, hereinafter Wade).

Claims 11 and 12 - 560 sets forth embryo transplantation.
Wade teaches artificial insemination and embryo transfer techniques are old and well known methods for treating reproduction difficulties, see column 1 line 66 through column 2 line 15.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the claimed method of 560, in either embryo transplantation or artificial insemination as set forth in Wade.
Such a combination would produce a method of artificial insemination after treatment of the uterus with MMP-1 or MMP-13.


Claims 1-4, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 9 of U.S. Patent No. 11,382,959(hereinafter 959). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are an obvious broadening of the scope of the claims, by broadening introducing an embryo to “preparation for insemination”  because the embryo inherently includes insemination.
	Claim 1 - see claim 1.
Claim 2 - see claim 1.
Claim 3 - see claim 8.
Claim 4 - see claim 9.
Claim 9 - the pharmaceutical is in a “matrix” form see claim 1.
Claim 10 - see “matrix” in claim 1.

Claims 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,382,959 in view of 2009/0208977(Hudson et al, hereinafter Hudson). 
Claims 5-8 - see claim 1 of 959, but the claimed method sets forth treatment of a mammal and does not provide a list of the specific mammals for the method.  
Hudson sets forth a method for artificial insemination of a mammal and sets forth a list of mammals in which the method may be used, see paragraph [0043].  The list of mammals include humans, cow, dog and rodents. 
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the claimed method of 959 in any of the mammals listed in Hudson as an ordinary design expedient to one of ordinary skill in the medical arts by selecting any of a known list of mammals as set forth in Hudson.

Claims 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,382,959 in view of 5,632,995(Wade et al, hereinafter Wade).

Claims 11 and 12 - 959 sets forth embryo transplantation.
Wade teaches artificial insemination and embryo transfer techniques are old and well known methods for treating reproduction difficulties, see column 1 line 66 through column 2 line 15.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the claimed method of 959, in either embryo transplantation or artificial insemination as set forth in Wade.
Such a combination would produce a method of artificial insemination after treatment of the uterus with MMP-1 or MMP-13.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication 2015/0051441 teaches embryo implantation in combination with a pharmaceutical foam or gel, see paragraph [0051] but does not set forth MMP-1 or MMP-13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/           Primary Examiner, Art Unit 3791